Case 2:19-cv-00048-NDF Document 63 Filed 09/13/19 Page 1of1

UNITED STATES DISTRICT COURT

: FOR THE DISTRICT OF WYOMING

FILED

ACT OF WYOMING

 

MD JIMMIE G. BILES, JR.,
Plaintiff,

VS.

JOHN H. SCHNEIDER, JR. and MEDPORT
LLC,

 

DISTRICT COURT

SEP 13 2619

U.S. MAGISTRATE JUDGE

 

 

 

Case Number: 2:19-cv-00048-NDF

Interpreter Needed: No

 

 

 

 

 

 

 

 

 

 

 

Defendants.| Setting or Resetting: Setting
Type of Case:
CIVIL
TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:
Place: Before:
Yellowstone Justice Center Mark L. Carman, United States Magistrate Judge
105 Albright Ave Date and Time:
Mammoth YNP, WY 82190
VACATED: Scheduling Conference set for October 17,
2019, 1:30 PM.
Type of Proceeding:
SCHEDULING CONFERENCE
Stephan Harris
Clerk of Court

Dated this 13th day of September, 2019.

Katherine Wenner

 

 

TO:
Counsel of Record

WY35

Law Clerk

Rev. 10/11/2018
